Citation Nr: 9916996	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  97-11 288	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether clear and unmistakable error occurred in the rating 
decision of April 1971 denying entitlement to service 
connection for left spermatocele, and, if not, whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for left spermatocele.


REPRESENTATION

Appellant represented by:	Anthony W. Skidmore, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to service 
connection for spermatocele.

In June 1998, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Acting Chairman to conduct that hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

The issue certified to the Board on appeal was entitlement to 
service connection for left spermatocele.  For the reasons 
discussed below, the Board finds that the veteran has filed a 
notice of disagreement with the June 1996 rating decision 
that found that the April 1971 denial of service connection 
for left spermatocele was not clearly and unmistakably 
erroneous, thereby initiating an appeal.  Therefore, the 
issues on appeal have been recharacterized as shown above.

At his hearing, the veteran raised, for the first time, the 
issue of entitlement to service connection for bilateral 
spermatocele.  The issue of entitlement to service connection 
for right spermatocele has not been adjudicated by the RO 
and, contrary to the veteran's contention, this issue is not 
inextricably intertwined with the issue now on appeal.  A 
decision by the RO to grant service connection for right 
spermatocele would not have a significant effect on any 
decision regarding his claim for service connection for left 
spermatocele, since these are two separate medical 
conditions.  Therefore, this issue is referred to the RO for 
appropriate action.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is intertwined only if the RO would have to 
reexamine the merits of any denied claim which is pending on 
appeal before the Board under the pertinent law and 
regulations specifically applicable thereto). 


REMAND

Additional evidentiary development and due process are needed 
prior to further disposition of the veteran's claim. 

Clear and unmistakable error

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  

In May 1996, the veteran filed a claim of clear and 
unmistakable error in the April 1971 rating decision that had 
denied service connection for left spermatocele.  The RO 
denied this claim in a June 1996 rating decision.  In 
November 1996, the veteran submitted a memorandum in support 
of his claim for "reopening based upon new and material 
evidence."  The RO then denied service connection for left 
spermatocele on the merits in a December 1996 rating 
decision.  However, the memorandum submitted by the veteran 
in November 1996 continued to assert that the April 1971 
rating decision was clearly and unmistakably erroneous.  This 
document, filed at the RO, would be timely as a notice of 
disagreement with the June 1996 rating decision denying the 
claim of clear and unmistakable error in the April 1971 
rating decision.

It is proper to remand this claim because the veteran has not 
been provided a statement of the case (SOC) on this issue.  
See Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992).  However, this issue 
will be returned to the Board after issuance of the SOC only 
if it is perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.  

Service connection for left spermatocele

A. Evidentiary development

Where a claimant has filed an application to reopen a claim 
and VA has notice of the existence of evidence that may be 
sufficient to reopen the claim, VA has a duty to inform the 
veteran of the necessity to submit that evidence to complete 
his application for benefits.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995); 38 U.S.C.A. § 5103(a) (West 1991).  Based on the 
veteran's statements, the following development should be 
completed.  

First, the veteran has submitted the report of an ultrasound 
of the scrotum conducted at the VA Medical Center in New 
Orleans, Louisiana, in July 1990.  None of his VA medical 
records have been obtained.  It is unknown whether his recent 
VA medical records might reopen this claim, but VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession.  Therefore, these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Second, the veteran submitted a letter from Robert A. Bloom, 
M.D., dated in September 1996, which contained an opinion 
regarding the etiology of the veteran's spermatocele.  Dr. 
Bloom's treatment records for the veteran have not been 
obtained.  It is unknown whether medical records from Dr. 
Bloom might reopen the veteran's claim, but these records 
could provide additional information as to the basis of Dr. 
Bloom's opinion.  Therefore, the veteran should be informed 
of the importance of these records and of his ultimate 
responsibility to submit evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  See 38 U.S.C.A. § 5103(a) (West 
1991).  

Third, the veteran's service medical records showed that he 
was hospitalized at Martin Army Hospital, Fort Benning, 
Georgia, from February 19, 1969, to March 10, 1969, for a 
hemorrhoidectomy.  He maintains that x-rays of his scrotum 
were conducted prior to this surgery, and these x-rays may 
have shown findings relevant to his spermatocele condition.  
No attempt has been made to contact Martin Army Hospital 
directly in order to obtain these records.  It is unknown 
whether any additional service medical records might reopen 
this claim, but additional service medical records would 
certainly be relevant to the claim for service connection.

B.  Readjudication

In the rating decision on appeal, the RO denied the veteran's 
claim on the merits without considering whether new and 
material evidence had been submitted to reopen this claim.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

When readjudicating this claim, the RO must consider (1) 
whether the evidence submitted by the veteran is new and 
material; (2) if new and material evidence has been 
presented, whether the reopened claim is well grounded 
pursuant to 38 U.S.C. § 5107(a) based upon all the evidence 
and presuming its credibility; and (3) if the reopened claim 
is well grounded, the RO may evaluate the merits of the claim 
after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.  Elkins v. West, 12 Vet. App. 
209 (1999). 

If the RO determines that the veteran has submitted new and 
material evidence to reopen his claim and that his reopened 
claim is well grounded, then it is necessary to obtain an 
opinion from the appropriate specialist regarding the 
veteran's left spermatocele.  During his induction 
examination in October 1968, the veteran had a swollen, non-
tender, left epididymis.  During service, in March 1970, it 
was noted that he had epididymitis.  There was no treatment 
during service for a spermatocele.  Approximately six months 
after his separation from service, a small spermatocele on 
the left was noted, but the epididymis was normal.  Dr. Bloom 
rendered an opinion that it cannot definitely be determined 
whether the natural progression of a swollen non-tender left 
epididymis may result in a spermatocele.  It is unclear from 
the medical evidence of record exactly what the veteran's 
pre-existing medical condition was and whether there was a 
relationship between that condition and the subsequent 
development of a spermatocele.  Therefore, if it is 
determined that the veteran's claim is well grounded, a 
medical opinion will be needed.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); Santiago v. Brown, 5 Vet. App. 
288, 292 (1993).

Therefore, this case is REMANDED for the following:

1.  Request the veteran's hospitalization 
records from Martin Army Hospital, Fort 
Benning, Georgia, for hospitalization 
from February 19 to March 10, 1969.  
Specifically request all records 
associated with this period of 
hospitalization, to include x-ray 
reports, summaries, progress notes, 
special studies, and operative reports.  
If these records are not obtained from 
this facility, request them from any 
other appropriate source.

2.  Request the veteran's medical 
records, to include all records 
maintained electronically, e.g., by 
computer, and on microfiche or paper, 
from the VA Medical Center in New 
Orleans, Louisiana, for treatment since 
1970.  Associate all requests and records 
received with the claims file.

3.  Tell the veteran that the private 
medical records reflecting treatment from 
Dr. Bloom are important in connection 
with his claim and that he should obtain 
and submit these records.  See 38 C.F.R. 
§ 3.159(c) (1998).

4.  After completion of the above 
evidentiary development, review the 
claims folder and determine whether the 
veteran has submitted new and material 
evidence to reopen his claim of 
entitlement to service connection for 
left spermatocele.  If the RO determines 
that new and material evidence has been 
submitted, the RO should next determine 
whether the veteran's claim is well 
grounded.  See 38 C.F.R. § 3.156(a) 
(1998); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Elkins v. West, 12 Vet. 
App. 209 (1999).  If the RO determines 
that new and material evidence has not 
been submitted and/or that the claim is 
not well grounded, provide the veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

5.  If, and only if, the RO determines 
that the veteran has submitted new and 
material evidence to reopen his claim and 
that the claim is well grounded, then the 
RO should undertake any necessary 
development to ensure that the duty to 
assist the veteran under 38 U.S.C. 
§ 5107(b) has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203 (1999).  
In light of the evidence of record, the 
duty to assist would, in this case, 
include review of the claims folder by a 
genitourinary specialist in order to 
provide medical opinions.  

The examiner's attention is directed to 
(a) the veteran's service medical 
records, including any hospitalization 
records obtained from Martin Army 
Hospital; (b) the report of VA 
examination conducted in March 1971; (c) 
medical records and letters from Dr. 
Robert Bloom, including his September 
1996 letter contained in the veteran's 
memorandum of November 1996 in the brown 
envelope in the claims file.  The 
examiner is asked to provide the 
following information and opinions.  The 
complete medical rationale for all 
opinions is to be included in the report.

(1) provide a general discussion of 
the character, origin, and 
development of epididymitis and 
spermatoceles; 

(2) based on medical principles, 
including clinical factors pertinent 
to the basic character, origin, and 
development of a spermatocele, did 
the finding of a swollen, non-tender 
left epididymis upon the veteran's 
induction into service clearly and 
unmistakably reflect that a 
spermatocele disorder pre-existed 
his entry into service? 

(3) if the veteran's left 
spermatocele condition pre-existed 
his entry into service, do his 
service medical records show that 
there was an increase in disability 
during service?  If so, it is clear 
and unmistakable that the increase 
in severity was due to the natural 
progress of the disability?

(4) if the veteran's left 
spermatocele condition did not pre-
exist his entry into service, is it 
as likely as not that this condition 
is related to an inservice disease 
or injury, including the diagnosis 
of epididymitis?

6.  If, and only if, review by a 
specialist is appropriate, ensure that 
the report includes fully detailed 
descriptions of all opinions requested.  
If the report does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

7.  If, and only if, the RO reopens the 
veteran's claim for service connection 
for left spermatocele and determines that 
the claim is well grounded, readjudicate 
the claim on the merits after fulfilling 
the duty to assist.  Provide the veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period for response.

8.  Provide the veteran and his 
representative a statement of the case as 
to the issue of whether there was clear 
and unmistakable error in the April 1971 
rating decision denying service 
connection for left spermatocele.  Notify 
the veteran that, if this issue is not 
resolved to his satisfaction, he must 
file a timely and adequate substantive 
appeal, and notify him of the time limit 
within which he must do so, in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b) (1998).  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed; however, he is free 
to furnish additional evidence and argument to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  

The purpose of this REMAND is to obtain additional evidence 
and fulfill due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


